     Case 3:20-cv-00408-JPW-PT Document 83 Filed 07/27/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MICHAEL FORREST,                        :      Civil No. 3:20-CV-0408
                                        :
           Petitioner,                  :
                                        :
           v.                           :
                                        :
JOHN WETZEL, et al.,                    :
                                        :
           Respondents.                 :      Judge Jennifer P. Wilson

                                   ORDER

     AND NOW, on this 27th day of July, 2021, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

     1. The petition for writ of habeas corpus (Doc. 1) is DISMISSED.

     2. A certificate of appealability is DENIED.

     3. Petitioner’s motions to compel discovery, Docs. 61 and 71, are
        DENIED as moot.

     4. Petitioner’s motions to amend his petition, Docs. 64 and 67, are
        DENIED as moot.

     5. Petitioner’s motion for immediate discharge, Doc. 72, is
        DENIED as mott.

     6. The Clerk of Court is directed to CLOSE this case.

                                            s/ Jennifer P. Wilson
                                            JENNIFER P. WILSON
                                            United States District Court Judge
                                            Middle District of Pennsylvania
